Order entered December 17, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00814-CV

 IN RE CHRIS KILMER’S AND DEL RIO CONSTRUCTION SERVICES,
                              Relators
          Original Proceeding from the 354th District Court
                        Hunt County, Texas
                    Trial Court Cause No. 85062

                                     ORDER
                  Before Justices Osborne, Reichek and Browning

      Before the Court is relators’ September 8, 2020 petition for a writ of

mandamus. We request that respondent, any additional interested party, and real

party in interest file responses, if any, by January 5, 2021.


                                              /s/    AMANDA L. REICHEK
                                                     JUSTICE